FreEdman, J.
The complaint set forth establishes a contract by which the-sellers became bound to deliver and the purchasers became bound to receive and pay for the coal mentioned, so far as the three steamers specifically mentioned are concerned. The price was fixed, and the duration of the contract limited to the period commencing January 1, 1888, and ending December 31, 1888. As to the quantity, the implication is that the contract was to cover all the coal required by the said three steamers during the year 1888. The only objection offered relates to such other steamers as defendants might wish to add. The contract being as stated, the defense demurred to is controlled by the authorities, which hold that contract rights cannot be terminated ora abridged by voluntary transfer of interest. The plaintiff is entitled to judgment on demurrer to the second defense contained in defendant’s answer, with-costs.